DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1, 3, 5, 8 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zheng et al (Pub. No.: US 2021/0063541).
	Regarding claim 1, referring to Figures 3A and 3B, Zheng et al teaches 
a LIDAR system (i.e., LIDAR system 300, Figs. 3A and 3B), comprising:
a LIDAR assembly (i.e., laser, optical component, wavelength multiplexing component, and circulator, Figs. 3A and 3B) configured to output a LIDAR output signal that carries multiple different channels; and
a directional component (i.e., dispersive optics and scanner, Figs. 3A and 3B) having an optical grating (i.e., dispersive optics includes a grating, Figs. 3A and 3B) that receives the LIDAR output signal from the LIDAR assembly,
        the optical grating (i.e., dispersive optics, Figs. 3A and 3B) configured to demultiplex the LIDAR output signal into multiple LIDAR output channels (i.e., Beam 1, Beam 2, Beam 3, Figs. 3A and 3B) that each carries a different one of the channels, and 
        the directional component (i.e., dispersive optics and scanner, Figs. 3A and 3B) being configured to steer a direction that each of the LIDAR output channels travel away from the LIDAR system (i.e., Figures 3A and 3B, page 6, paragraphs [0066]-[0072], page 7, paragraphs [0073]-[0082], page 8, paragraphs [0083]-[0088], and page 10, paragraph [0116]).
Regarding claim 3, Zheng et al further teaches wherein the LIDAR output channels each travels away from the directional component (i.e., dispersive optics and scanner, Figs. 3A and 3B) in a different direction.
Regarding claim 5, Zheng et al further teaches wherein the directional component (i.e., dispersive optics and scanner, Figs. 3A and 3B) includes a mirror (i.e., scanner includes one or more moveable mirrors, Figs. 3A and 3B) that receives the LIDAR output channels from the optical grating (i.e., dispersive optics, Figs. 3A and 3B).
Regarding claim 8, Zheng et al further teaches wherein the directional component (i.e., dispersive optics and scanner, Figs. 3A and 3B) is configured to receive LIDAR input channels, each LIDAR input channel including light from one of the LIDAR output channels after reflection of the LIDAR output channel by an object located outside of the LIDAR system, the directional component (i.e., dispersive optics and scanner, Figs. 3A and 3B) being configured to multiplex the LIDAR input channels into a LIDAR return signal.
Regarding claim 9, Zheng et al further teaches wherein the optical grating (i.e., dispersive optics, Figs. 3A and 3B) multiplexes the LIDAR input channels into the LIDAR return signal.

                                           Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 2, 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al (Pub. No.: US 2021/0063541) in view of Hosseini et al (Pub. No.: US 2018/0306925).
	Regarding claim 2, Zheng et al differs from claim 2 in that he fails to specifically teach the optical grating is configured to rotate around an axis such that an angle of incidence of the LIDAR input signal on the optical grating does not change in response to the rotation. However, Hosseini et al in Pub. No.: US 2018/0306925 teaches the optical grating (i.e., a grating, Figs. 4, 5A, 5B, 6 and 7) is configured to rotate around an axis such that an angle of incidence of the LIDAR input signal on the optical grating does not change in response to the rotation (i.e., Figures 4, 5A, 5B, 6 and 7, page 3, paragraphs [0039]-[0046], and page 5, paragraph [0062]). Based on this teaching, it would have been obvious to one having skill in the art at the time the invention was made to incorporate the optical grating is configured to rotate around an axis such that an angle of incidence of the LIDAR input signal on the optical grating does not change in response to the rotation as taught by Hosseini et al in the system of Zheng et al. One of ordinary skill in the art would have been motivated to do since allowing providing a wide field of view, reducing the optical loss, and improving the performance of the system.
	Regarding claim 4, the combination of Zheng et al and Hosseini et al teaches wherein the optical grating (i.e., the grating, Figs. 4, 5A, 5B, 6 and 7 of Hosseini et al) is configured to rotate around one or more axes.
	Regarding claim 6, the combination of Zheng et al and Hosseini et al teaches wherein the mirror is configured such that a distance between the optical grating and the mirror and an angular orientation between the optical grating and the mirror does not change in response to a rotation of the optical grating around an axis (i.e., the grating and scanning mirror. Figs.  5A, 5B, 6 and 7 of Hosseini et al).
	Regarding claim 7, the combination of Zheng et al and Hosseini et al teaches wherein the mirror (i.e., scanning mirror, Figs. 5A, 5B, 6 and 7 of Hosseini et al) is configured to be rotated on one or more transverse axes such that a direction that the LIDAR output channels travel away from the directional component changes in response to the rotation of the mirror.
                                                       Conclusion
6.      The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Blanche et al (Pub. No.: US 2019/0250396) discloses diffraction based light beam scanner.
Lodin et al (Pub. No.: US 2019/0310377) discloses estimation of spatial profile of environment. 

7.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hanh Phan whose telephone number is (571)272-3035. If attempts to reach the examiner by telephone are unsuccessful the examiner's supervisor, Kenneth Vanderpuye, can be reached on (571)272-
3078. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Any inquiry of a general nature or 
relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)305-4700.
/HANH PHAN/Primary Examiner, Art Unit 2636